Citation Nr: 1001345	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1967.  He was awarded the Purple Heart Medal with 
one star, in addition to other decorations for his service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2007.  
In December 2008, the Veteran and his wife presented sworn 
testimony during a videoconference hearing before the 
undersigned Veterans Law Judge.  The Board issued a decision 
denying the benefit sought in January 2009.  The Veteran 
submitted a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2009 Order, 
the Court granted a joint motion for remand filed by both 
parties to the case and vacated the January 2009 Board 
decision. 

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action on his part is required.


REMAND

In correspondence of October 2009, the Veteran informs that 
he has been seeing a VA mental health provider since January 
2009, and that he recommended the Veteran be hospitalized for 
his PTSD.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In a decision handed down after the now-vacated Board 
decision, the Court held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability is warranted as a result of that 
disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
this case, it appears that the Veteran is actually working.  
Nevertheless, his attorney asserts his PTSD markedly 
interferes with his employability.  Additionally, we note 
that the Veteran's service-connected disabilities combine to 
a total rating of 60 percent, meaning that he meets the 
threshold criteria set forth at 38 C.F.R. § 4.16a, for an 
award of a total disability rating based on individual 
unemployability.  Thus, upon remand, the Veteran's employment 
status should be clarified, and if appropriate, further 
development as to the effect of his service-connected 
disabilities upon his employability should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran since July 2008, to include all 
mental health clinic records from the VA 
Medical Center in Kansas City for 
inclusion in the Veteran's claims file.

2.  The RO should clarify whether the 
Veteran is employed and if so, the nature 
of his employment.

3.  After accomplishing the above-
requested development, the veteran should 
be afforded a VA psychiatric examination 
to identify the level of impairment 
currently arising from his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is requested to describe the 
extent of the Veteran's PTSD 
symptomatology and the impact upon his 
daily life and functioning, to include 
specific comment upon his employability, 
as to the time period since the last VA 
examination in August 2007.  The complete 
rationale for all opinions expressed 
should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record and adjudicate the 
increased rating and TDIU claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


